Citation Nr: 1104083	
Decision Date: 02/01/11    Archive Date: 02/14/11

DOCKET NO.  09-42 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for schizophrenia, paranoid 
type.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION
	
The appellant had active duty for training from June 1967 to 
December 1967 with subsequent service in the Army National Guard 
of New York.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2009 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
appellant was afforded a September 2010 Travel Board hearing 
before the undersigned Acting Veterans Law Judge.  The hearing 
transcript is associated with the record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

This issue is remanded to obtain outstanding medical records and 
provide a VA psychological examination.

At the September 2010 Travel Board hearing, the appellant 
identified several medical records that are not included in the 
claims folder and are potentially available.  First, he recalled 
undergoing inpatient psychiatric treatment at Fort Gordon 
Hospital during active service.  The Fort Gordon Hospital appears 
to be currently known as the Dwight David Eisenhower Army Medical 
Center located in Fort Gordon, Georgia.  Second, the Veteran 
testified that he underwent inpatient psychiatric treatment at 
Bergen Pines Hospital around 1985 and 1986.  Then, he resided for 
approximately ten years at Greystone Psychiatric Hospital.  It 
appears that only a partial set of records were obtained from 
that facility.  Presently, the appellant visits the VA community 
based outpatient clinic (VA CBOC) in Hackensack, New Jersey for 
psychiatric treatment.   

The RO/AMC must contact the record custodians and/or healthcare 
providers above for all records pertaining to the appellant's 
psychiatric treatment.  The RO/AMC is instructed to document all 
custodians contacted and their response.  For all Federal 
custodians, the RO/AMC must ensure the search actions comply with 
38 C.F.R. §  3.159(c)(2) regarding obtaining records from Federal 
custodians.  

Additionally, it is unclear if active service personnel records 
are available.  The RO/AMC must search for these records in 
compliance with 38 C.F.R. § 3.159(c)(2).  

After incorporating all newly generated evidence into the record, 
schedule the appellant for a VA psychiatric examination as 
detailed below.   

Accordingly, the case is REMANDED for the following action:

1.  Request active service personnel records 
for the appellant in compliance with 
38 C.F.R. § 3.159(c)(2).  Also request that 
the National Personnel Records Center provide 
any inpatient hospitalization records for the 
hospital at Fort Gordon.  The request should 
specify that a search be conducted for any 
separately stored inpatient service 
hospitalization records.

2.  Request that the appellant identify the 
name and location of all past and present 
psychiatric healthcare providers.  Furnish 
the necessary authorizations for the release 
of medical records to the Veteran.  Upon 
receipt of authorizations, contact any 
additional healthcare provider identified by 
the appellant and the following record 
custodians: Dwight David Eisenhower Army 
Medical Center located in Fort Gordon, 
Georgia for treatment in 1967; Bergen Pines 
Hospital around 1985 and 1986 in Paramus, New 
Jersey; Greystone Park Psychiatric Hospital 
in Morris Plains, New Jersey; and the VA CBOC 
in Hackensack, New Jersey.  

Document all search actions taken and 
responses from medical record custodians.  
When requesting records from any Federal 
custodians, ensure the search actions comply 
with 38 C.F.R. §  3.159(c)(2) (governing 
heightened obligations for locating Federal 
records).  

3.  After completing all actions related to 
the records requests above and incorporating 
all newly generated medical records into the 
claims file, schedule a VA psychiatric 
examination.  

The claims file and a copy of this remand 
must be available for the examiner to review.  
The examiner must review the record, 
interview the appellant, conduct a mental 
status examination and any appropriate 
testing, and state all diagnosed psychiatric 
disorders.  

For each psychiatric diagnosis, the examiner 
must opine whether it is more likely or less 
likely the disorder was initially manifest 
during service.  The examiner should 
specifically address the appellant's 
contention that the presence of a psychiatric 
disorder shortly after service is 
demonstrated by a National Guard medical 
record dated in November 1969 which indicates 
that he was given a diagnosis of 
neuromuscular disorder with persistent 
headache, pain and sensory disturbance and 
personality alteration of such a degree as to 
definitely interfere with performance of 
duties.   All opinions must be stated in 
terms of scientific certainty and accompanied 
by a thorough scientific explanation.  

If the examiner cannot furnish an opinion 
without resort to speculation, he or she must 
so state and further identify any missing 
records that would generate a non-speculative 
opinion.    

4.  To help avoid future remand, the RO/AMC 
must ensure that all requested action has 
been accomplished (to the extent possible) in 
compliance with this remand.  If any action 
is not undertaken, or is taken in a deficient 
manner, appropriate corrective action should 
be undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  

5.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, readjudicate 
the appellant's claim on appeal.  If any 
benefit sought on appeal remains denied, 
furnish to the appellant and his 
representative an appropriate supplemental 
statement of the case, and afford them the 
appropriate time period for response before 
the claims file is returned to the Board for 
further appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must 
be afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2010).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


